Title: From George Washington to Nathaniel Peabody, 14 September 1780
From: Washington, George
To: Peabody, Nathaniel


                        

                            
                            Sir
                            Head Quarters Septr 14th 1780
                        
                        I have been duly favored with yours of the 12th inclosing the several articles of
                            intelligence respecting the fleet of our allies; for which I beg you will accept my thanks.
                        Thro’ several different channels I had previously received information that a squadron of heavy ships, with a
                            number of Frigates had sailed from Cape Francois the destination of which was unknown—I am happy in receiving any
                            additional circumstances, which may tend to ascertain an object of so much importance.
                        Amongst other things it would have given me pleasure to have been informed of the state of your health; which
                            however I cannot but flatter myself is much better
                            that it may be speedily and perfectly recovered is the sincere wish of Sir Your Most
                            Obedient & Very Hble Servant
                        
                            Go: Washington
                        
                    